Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 21, 28, and 35 have been amended.
Claims 21-40 are presently pending.
	
Applicant’s arguments with respect to claims 21, 28, and 35 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 25, 28-30, 32, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (US 2009/0063995 A1) (of record, hereinafter Baron), in view of Dey (US 2010/0161635 A1) (as provided in the IDS submitted on 14 April 2022, hereinafter Dey), further in view of Westberg (US 2005/0102696 A1) (hereinafter Westberg).

Regarding Claim 21, Baron discloses a method comprising: 
providing, for display on a viewer device, graphical user interface comprising a live video stream by a broadcaster device and broadcast to a plurality of viewer devices together with a comment pane depicting comments input via one or more of the plurality of viewer devices; [Figs. 2, 5, 7, 11, 14; 0040-46, 0050-53, 0095-97: where system may provide live media content from various sources in a synchronous media layer along with an interaction layer that may include chat/bubble messages, comments, etc. from users of client devices along with video (see Figs. 5 & 7); 0051, 0085-92: where administrative layer allows producers/administrators to simulcast live media, as well as curate the various GUIs during interactive simulcast sessions]
receiving, from the broadcaster device providing the live video stream broadcast to the plurality of viewer devices, a live poll request to initiate a live poll associated with the live video stream; [Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-71, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time (see Figs. 5 & 7)] and 
based on receiving the live poll request, providing, for display on the viewer device within the graphical user interface, together with the live video stream and the comment pane, a poll participation option selectable to participate in the live poll. [Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-71, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time (see Figs. 5 & 7 which depict live video with live interactable polls and comments)]
Baron fails to explicitly disclose providing, for display on a viewer device, graphical user interface comprising a live video stream captured by a broadcaster device and broadcast to a plurality of viewer devices together with a comment pane depicting comments input via one or more of the plurality of viewer devices. (Emphasis on the elements of the limitation not explicitly disclosed by Baron – namely, that the live video stream is captured by the broadcaster device).
Dey, in analogous art, teaches providing, for display on a viewer device, graphical user interface comprising a live video stream captured by a broadcaster device and broadcast to a plurality of viewer devices together with a comment pane depicting comments input via one or more of the plurality of viewer devices. [Fig. 1; ABST; 0010-15, 0019-0025: user mobile devices may utilize some web browser based application to stream video captured by the mobile device for live streaming or for content upload, wherein the web browser application allows the user of the mobile device to select various editing capabilities or functions, and other community or social networking capabilities (such as the interactive polls of Sinha), wherein such functionality is provided by a vlog server 121 that may provide the video editing functionality and which may receive the live stream videos from mobile devices 111 (see Fig. 1)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Baron with the teachings of Dey to specify that video stream is captured by a camera of the broadcaster client device in order to allow users to conveniently stream and post video content through video blog services. [Dey – ABST; 0002-3, 0010]
	Baron and Dey fail to explicitly disclose determining an amount of time that the viewer device has been streaming the live video; and based on receiving the live poll request, and the amount of time that the viewer device has been streaming the live video stream satisfying a time threshold, providing, for display on the viewer device within the graphical user interface, together with the live video stream and the comment pane, a poll participation option selectable to participate in the live poll. (Emphasis on elements of the limitations not explicitly disclosed by Baron and Dey).
	Westberg, in analogous art, teaches determining an amount of time that the viewer device has been streaming the live video; and based on receiving the live poll request, and the amount of time that the viewer device has been streaming the live video stream satisfying a time threshold, providing, for display on the viewer device within the graphical user interface, together with the live video stream and the comment pane, a poll participation option selectable to participate in the live poll. [Figs. 7-10; 0007-8, 0080-82, 0090-94, 0097-100, 0107-112: a user’s viewing pattern with respect to a video program (such as the live video of Baron and Dey) may be tracked to see if the viewer has continuously watched a particular program for at least a predetermined amount of time, and if so, may prompt the user with questions regarding the video program (such as the live poll of Baron and Dey)]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Baron and Dey with the teachings of Westberg to determine an amount of time the viewer device has been streaming the video and providing a poll in part based on the time satisfies a time threshold in order to determine if a user is actually interested in the program before prompting the user with questions in order to determine aspects of the program that are of interest to the user. [Westberg – ABST; 0005-8, 0083, 0100]

Regarding Claim 22, Baron, Dey, and Westberg disclose all of the limitations of Claim 21, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baron discloses wherein providing the graphical user interface for display on the viewer device comprises providing the live video stream and the comment pane for simultaneous display together within the graphical user interface. [Baron – Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-71, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time (see Figs. 5 & 7 which depict live video with live interactable polls and comments)]

Regarding Claim 23, Baron, Dey, and Westberg disclose all of the limitations of Claim 21, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baron discloses wherein providing the poll participation option comprises providing a live poll pane for display together with the comment pane and the live video stream, wherein the live poll pane comprises a depiction of a poll question and one or more selectable response options corresponding to the poll question. [Baron – Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-71, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time (see Figs. 5 & 7 which depict live video with live interactable polls consisting of a question and selectable options, Fig. 14 depicts an exemplary poll)]

Regarding Claim 25, Baron, Dey, and Westberg disclose all of the limitations of Claim 21, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baron discloses wherein providing the comment pane within the graphical user interface comprises providing a visual representation of comments received from one or more of the plurality of viewer devices as an overlay on the live video stream displayed on the viewer device. [Baron – Fig. 5; 0041-46, 0050-53, 0095-97: where bubble comments may appear over different areas of the GUI (where Fig. 5 depicts bubble comments overlaid on top of the live video)] 


Regarding Claim 28, Claim 28 recites a CRM that performs the method of Claim 21. As such, Claim 28 is analyzed and rejected similarly as Claim 21, mutatis mutandis. (See also, Branch [0101-103] discussing CPU + CRM implementation of the system).

Regarding Claim 29, Baron, Dey, and Westberg disclose all of the limitations of Claim 28, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 29 recites nearly identical limitations as Claim 22 and is rejected similarly as that claim.

Regarding Claim 30, Baron, Dey, and Westberg disclose all of the limitations of Claim 28, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 30 recites nearly identical limitations as Claim 23 and is rejected similarly as that claim.

Regarding Claim 32, Baron, Dey, and Westberg disclose all of the limitations of Claim 28, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 32 recites nearly identical limitations as Claim 25 and is rejected similarly as that claim.


Regarding Claim 35, Claim 35 recites a system that performs the method of Claim 21. As such, Claim 35 is analyzed and rejected similarly as Claim 21, mutatis mutandis. (See also, Branch [0101-103] discussing CPU + CRM implementation of the system).

Regarding Claim 36, Baron, Dey, and Westberg disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 36 recites nearly identical limitations as Claim 22 and is rejected similarly as that claim.

Regarding Claim 37, Baron, Dey, and Westberg disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 37 recites nearly identical limitations as Claim 23 and is rejected similarly as that claim.

Regarding Claim 39, Baron, Dey, and Westberg disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 39 recites nearly identical limitations as Claim 25 and is rejected similarly as that claim.


Claim(s) 24 & 27, 31 & 34, and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron, Dey, and Westberg as applied to claims 21, 28, and 35, respectively, above, and further in view of Perincherry (US 2013/0339445 A1) (hereinafter Perin).

Regarding Claim 24, Baron, Dey, and Westberg disclose all of the limitations of Claim 21, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baron discloses receiving a poll response from the viewer device via user interaction with the poll participation option within the graphical user interface.  [Baron – Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-74, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time to elicit user responses/participation, where answers may be received and tracked, and where results of the polling may be displayed (where it would be implicitly understood that a user would provide a user response via the polls of Figs. 5, 7, and 14 – see MPEP 2144.01)]
	Baron, Dey, and Westberg fail to explicitly disclose in response to receiving the poll response, updating the graphical user interface on the viewer device to depict, together with the live video stream and the comment pane, a visible poll confirmation indicating confirmation that the poll response was received from the viewer device.
	Perin, in analogous art, teaches in response to receiving the poll response, updating the graphical user interface on the viewer device to depict, together with the live video stream and the comment pane, a visible poll confirmation indicating confirmation that the poll response was received from the viewer device. [Figs. 2-5; 040-41, 0050-51: where a user may respond to a poll (such as the live poll of Baron and Dey, above) and may be present a GUI (such as the GUI of Baron and Dey, above) which allows a user to submit an answer to the poll, where system will present the user an answer confirmation 502 (see Fig. 5) before another poll is presented to the user (where the answer confirmation is presented in the same GUI element that included the poll, such as the polling interface of Baron and Dey)]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Baron, Dey, and Westberg with the teachings of Perin to present a poll confirmation to a user responsive to receiving a poll response in order to provide confirmation to the user that their answer was properly received and recorded by the polling system. [Perin – 0051]

Regarding Claim 27, Baron, Dey, and Westberg disclose all of the limitations of Claim 21, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baron discloses wherein providing the poll participation option comprises: providing a first poll question for display within the graphical user interface on the viewer device; and receiving a poll response to the first poll question [Baron – Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-74, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time to elicit user responses/participation, where answers may be received and tracked, and where results of the polling may be displayed (where it would be implicitly understood that a user would provide a user response via the polls of Figs. 5, 7, and 14 – see MPEP 2144.01)]  and
	providing a second poll question with the graphical user interface. [Baron – 0071-72: where multiple questions may be presented at different times via the GUI]
	Baron, Dey, and Westberg fail to explicitly disclose in response to receiving a poll response to the first poll question, replacing the first poll question with a second poll question with the graphical user interface. (Emphasis on the elements of the limitation not explicitly disclosed by Baron, Dey, and Westberg, namely that the first poll is replaced with a second poll after a response to the first poll is received).
	Perin, in analogous  art, teaches in response to receiving a poll response to the first poll question, replacing the first poll question with a second poll question with the graphical user interface. [Figs. 2-5; 040-41, 0050-51: where a user may respond to a poll (such as the live poll of Baron and Dey, above) and may be present a GUI (such as the GUI of Baron and Dey, above) which allows a user to submit an answer to the poll, where system will present the user an answer confirmation 502 (see Fig. 5) before another poll is presented to the user (where the answer confirmation is presented in the same GUI element that included the poll, such as the polling interface of Baron and Dey)]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Baron, Dey, and Westberg with the teachings of Perin to present a new poll question responsive to receiving a poll response in order to allow users to participate in multiple polls consecutively. [Perin – 0046, 0051]


Regarding Claim 31, Baron, Dey, and Westberg disclose all of the limitations of Claim 28, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 31 recites nearly identical limitations as Claim 24 and is rejected similarly as that claim.

Regarding Claim 34, Baron, Dey, and Westberg disclose all of the limitations of Claim 28, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 34 recites nearly identical limitations as Claim 27 and is rejected similarly as that claim.

Regarding Claim 38, Baron, Dey, and Westberg disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 38 recites nearly identical limitations as Claim 24 and is rejected similarly as that claim.


Claim(s) 26, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron, Dey, and Westberg as applied to claims 21, 28, and 35, respectively, above, and further in view of Sinha et al. (US 2013/0205322 A1) (as provided in the IDS submitted on 14 April 2022, hereinafter Sinha).

Regarding Claim 26, Baron, Dey, and Westberg disclose all of the limitations of Claim 21, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Baron discloses receiving a poll response from the viewer device via user interaction with the poll participation option within the graphical user interface; and, updating the graphical user interface on the viewer device to depict, together with the live video stream and the comment pane, a poll results pane indicating poll responses from one or more of the plurality of viewer devices receiving the live video stream. [Baron – Figs. 2, 5, 7, 14, 25-26; 0011, 0033, 0069: real time (i.e., live) polls may be conducted; 0069-74, 0097: system administrator may author questions associated with the live content that may be presented during virtual sessions at any particular time to elicit user responses/participation, where answers may be received and tracked, and where results of the polling may be displayed (where it would be implicitly understood that a user would provide a user response via the polls of Figs. 5, 7, and 14 – see MPEP 2144.01)]
	Baron, Dey, and Westberg fail to explicitly disclose in response to receiving the poll response, updating the graphical user interface on the viewer device to depict, together with the live video stream and the comment pane, a poll results pane indicating poll responses from one or more of the plurality of viewer devices receiving the live video stream. (Emphasis on the elements of the limitation not explicitly disclosed by Baron, Dey, and Westberg, namely that results are provided responsively to receiving poll responses).
	Sinha, in analogous art, teaches in response to receiving the poll response, updating the graphical user interface on the viewer device to depict, together with the live video stream and the comment pane, a poll results pane indicating poll responses from one or more of the plurality of viewer devices receiving the live video stream. . [Sinha – Figs. 4-6, 8, 11; 0048, 0063: end user devices 170 comprising a plurality of devices connected to system 100; 0045, 0071, 0086-93, 0098: a user may interact with the poll through their respective devices by selecting/entering a particular response to the poll question, where said user responses will be received/collected by the system; 0087-88, 0093-100: results of the interactive event may be provided to end-user devices after responses are received and analyzed]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Baron, Dey, and Westberg with the teachings of Sinha to provide poll results responsive receiving a poll response from a user in order for a poll creator to accumulate and tabulate the results before providing poll results to end users. [Sinha – 0097-100]

Regarding Claim 33, Baron, Dey, and Westberg disclose all of the limitations of Claim 28, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 33 recites nearly identical limitations as Claim 26 and is rejected similarly as that claim.

Regarding Claim 40, Baron, Dey, and Westberg disclose all of the limitations of Claim 35, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 40 recites nearly identical limitations as Claim 26 and is rejected similarly as that claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421